Citation Nr: 1107833	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for lung 
cancer associated with asbestos exposure status post right and 
left upper lobectomy, to include a total disability rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to April 
1964. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the RO 
which granted service connection for the lung cancer and assigned 
a 10 percent rating effective September 6, 2007 (date of claim).  
In a March 2010 rating decision, the RO increased the rating for 
the lung cancer disability to 60 percent, effective March 1, 
2010.  In the May 2010 rating decision, the RO assigned the 
increased 60 percent rating for the lung cancer effective 
September 6, 2007 (date of claim).  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, the 
Veteran's claim for an increased evaluation for the lung cancer 
associated with asbestos exposure status post right and left 
upper lobectomy remains on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993). 

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in October 2010.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to this 
appeal.  In the case of Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) found that a claim for a total disability rating based 
upon unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
In discussing the assignment of an effective date for a grant of 
TDIU, the Court further stated that new evidence of 
unemployability "related to the underlying condition" submitted 
within one year of the assignment of an initial rating that is 
less than the maximum sought may constitute new and material 
evidence under 38 C.F.R. § 3.156(b).

In this case, since submitting his substantive appeal in January 
2009, the Veteran has made clear that he is seeking the highest 
possible rating for his lung cancer disability and that he is 
unemployed and considers himself unemployable due to his lung 
cancer disability.  To that end, in his October 2010 Board 
hearing, the Veteran provided testimony concerning his 
unemployability.  He stated that he was receiving Social Security 
Administration disability benefits.

For this reason, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal. However, the Veteran has received no notification of the 
evidence needed to substantiate this claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter should 
reflect all appropriate regulatory and 
legal guidance.  See 38 C.F.R. § 3.159 
(2010); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for his lung cancer.  After 
he has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  He and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

4.  Then, after considering whether any 
additional development (such as 
reexamination, but only if deemed necessary 
in light of subsequently obtained evidence) 
is necessary, the RO should adjudicate the 
Veteran's claim for entitlement to a TDIU 
rating.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished with a 
Statement of the Case regarding the TDIU, 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


